DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Orbach US 2011/0183305 and in view of Arronson US 20130283162
Claim 1 and 18:  The Orbach reference provides a teaching of a method comprising of instantiating a content management engine on a device, wherein the content management engine is configured to 
	acquire biometric data collected from an entity ( see paragraph 36 various sensors data such GPS and ECG are obtained from the user);
	derive a bio-state of the entity as a function of the biometric data (see paragraph 40-41 and FIG.2 the system shows how the biometric data are used to derive the bio-state of the entity/user).
The Oribach reference is silent on the teaching of the bio-state inducing at least one bio-state attribute representative of the bio-state of the entity; generate procedurally generated content corresponding to content having at least one content attribute, the procedurally generated content being representative of the bio-state of the entity;  provide the procedurally generated content for presentation.
However, the Arronson reference the bio-state inducing at least one bio-state attribute representative of the bio-state of the entity (see paragraph 46 item 110-120; generate procedurally generated content corresponding to content having at least one content attribute (see paragraph 49) , the procedurally generated content being representative of the bio-state of the entity (see paragraph 79-81 examples of how the content are generated); provide the procedurally generated content for presentation (see paragraph 46 item 160).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Oribach reference with the feature of bio-state inducing at least one bio-state attribute representative of the bio-state of the entity; generate procedurally generated content corresponding to content having at least one content attribute;  provide the procedurally generated content for presentation, as taught by Arronson, in order to provide alter the content to suit the need of the user (see paragraph 7).       
	Specifcally for claim 18, the Orbach reference provides a teaching wherein the data is the user’s breath rate (see paragraph 25 breathing rate) and presentation to the user to provide cross-modality feedback providing a therapeutic effect on the user ((see paragraph 44-46 the user is lead to have a more positive outlook/more relaxed).
Claim 2:  The Orbach reference provides a teaching of  wherein biometric data pertains to a user of the device (see paragraph 62 where the data includes an ECG) and wherein the rendered content provides a therapeutic effect on the user (see paragraph 44-46 the user is lead to have a more positive outlook/more relaxed).
Claim 3:  The Orbach reference provide a teaching wherein the bio-state comprises a physiological state (see paragraph 60 where the data includes an heartrate and etc).
Claim 4:  The Orbach reference is wherein the bio-state comprises a psychological state (see paragraph 63 data include user’s emotional state).  
Claim 5:  The Orbach reference provides a teaching of  wherein the mobile device comprises at least one of the following: a phone (see paragraph 49).  
Claim 8:  The Orbach reference provides a teaching of  wherein the bio-state attributes include at least one of the following: stress levels (see paragraph 54) and galvanic response (see paragraph 60).  
Claim 9:    The Orbach reference provides a teaching of the content list comprises at least one of the following types of content: music data, video and image (see paragraph 26 the feedback instruction uses music, video and animation respectively).  
Claim 10: The Orbach reference provides a teaching of wherein the content list comprises a music playlist (see paragraph 68 relaxation music).  
Claim 11:  The Orbach reference the content list or the procedurally generated content comprises visual stimuli (see paragraph 26 the feedback instruction uses  video and animation respectively).  
Claim 16-17.   However, the Orbach reference provides a teaching of configuring the mobile device to render the procedurally generated content or the content associated with the content list occurs substantially in real-time with respect to the step of deriving the bio-state (see paragraph 20, 25 the visual feedback is presented in real-time) or occurs substantially within one minute to the step of deriving the bio-state (see paragraph 20, 25 Orbach’s disclosure of real-time presentation of material would meet the within one minute of claim 17 limitation). 
Claim 19-20:  The Orbach reference is silent on the teaching of identifying the at least one
audio/visual attribute of the plurality of audio/visual attributes associated with the at least one biometric attribute comprises filtering the at least one biometric attribute through an ontological algorithm.
However, the Arronson reference provides a teaching of identifying the at least one audio/visual attribute of the plurality of audio/visual attributes associated with the at least one biometric attribute comprises filtering the at least one biometric attribute through an ontological algorithm (see paragraph 51 and 62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach reference with the feature of identifying the at least one
audio/visual attribute of the plurality of audio/visual attributes associated with the at least one biometric attribute comprises filtering the at least one biometric attribute through an ontological algorithm, as taught by Arronson, in order to provide alter the content to suit the need of the user (see paragraph 7).       

Claim 21-22:  The Orbach reference provides a teaching whrein the device is mobile device ( see paragraph 49). The Orbach reference is silent on the teaching of providing a remote server and providing the procedurally generated content or content associated with the content list for presentation comprises providing the procedurally generated content or content associated with the content list to a media player of the mobile device for presentation thereon.  However, the Arronson reference provides a teaching of wherein the device is remote server (see paragraph 94) and providing the procedurally generated content or content associated with the content list for presentation comprises providing the procedurally generated content or content associated with the content list to a media player of the mobile device for presentation thereon (see paragraph 46 item 160 and paragraph 93). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach reference with the feature of providing the procedurally generated content or content associated with the content list for presentation comprises providing the procedurally generated content or content associated with the content list to a media player of the mobile device for presentation thereon, as taught by Arronson, in order to provide alter the content to suit the need of the user (see paragraph 7).         
Claim 23-24:  The Orbach reference provides a teaching wherein the device is mobile device ( see paragraph 49) and providing the visualization or audio representation of the biometric data for presentation to the user comprise providing the visualization of the biometric data to a media player for presentation thereon (see paragraph 70 item 30).  
The Orbach reference is silent on the teaching of providing a remote server. However, the Arronson reference provides a teaching of wherein the device is remote server (see paragraph 94).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orribach reference with the feature of providing a remote server, as taught by Arronson, in order to provide alter the content to suit the need of the user (see paragraph 7).              


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach US 2011/0183305, in view of Arronson US 20130283162, and in view of Orbach US 2008/0214903
Claim 6:  The Orbach ’305 reference is silent on the teaching of wherein the step of acquiring biometric data from the mobile device comprises operating the mobile device as a photoplethysmograph.   However, the Orbach ‘903 reference provides a teaching of acquiring biometric data from the mobile device comprises operating the mobile device as a photoplethysmograph (see paragraph 171).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach ’305 reference with the feature of acquiring biometric data from the mobile device comprises operating the mobile device as a photoplethysmograph, as taught by Orbach ‘903, to provide an alternative way of obtaining user’s biometric.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orbach US 2011/0183305, in view of Arronson US 20130283162, and in view of Mei 8,504,422
Claim 7:  The Orbach reference is silent on the teaching of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state.  However, the Mei reference provides a teaching of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state (see col. 6:1-20 and col. 6:45-60).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach reference with the feature of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state, as taught by Mei, in order to provide a logical relationship between content and the user’s emotional state (see col. 2:60-65).  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Orbach 20110183305, in view of Arronson US 20130283162 and further in view of Oliver 20070113725
Claim 12:  The Orbach ’305 reference is silent on the teaching of  wherein the content list comprises play rules that govern playback of content identified by the content list.  However, the Oliver reference provides a teaching of wherein the content list comprises play rules that govern playback of content identified by the content list (see paragraph 78 and FIG. 9 item 904, 906, 908, 910).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach ’305 reference with the feature of wherein the content list comprises play rules that govern playback of content identified by the content list, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).   
Claim 13:  The Orbach ’305 reference is silent on the teaching wherein the play rules operate as a function of the bio-state.  However, the Oliver reference provides a teaching of wherein the play rules operate as a function of the bio-state (see paragraph 78 and FIG. 9 the selection is done via the user’s heart rate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach ’305 reference with the feature of wherein the play rules operate as a function of the bio-state, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).   
Claim 14: The Orbach ’305 reference is silent on the teaching of wherein the play rules operate as a function of the bio-state as feedback.  However, the Oliver reference provides a teaching wherein the play rules operate as a function of the bio-state as feedback (see paragraph 84).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach ’305 reference with the feature of wherein the play rules operate as a function of the bio-state as feedback, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).       
Claim 15:  The Orbach ’305 reference is silent on the teaching of wherein the play rules operate as a function of the bio-state in real-time.  However, the Oliver reference provides a teaching of wherein the play rules operate as a function of the bio-state in real-time (see paragraph 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Orbach ’305 reference with the feature of wherein the play rules operate as a function of the bio-state in real-time, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).       

Response to Argument
Applicant’s submission of terminal disclaimer on 05/24/2022 have been received and approved.  Accordingly, the rejection under double patenting rationale have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are not considered to be persuasive.  The applicant argued that the Aronsson reference “fails to describe generating a content list or procedurally generated content having at least one content attribute associated with at least one bio-state attribute of an entity. Further, nowhere does Aronsson describe generating a content list or content that is representative of a bio-state of an entity. Rather, the content in Aronsson is modified based on a predicted future user reaction to the content itself; there is no content list or content that is generated to represent the bio-state of an entity.”  The examiner respectfully disagrees.  The Aronsson reference appears to provide an explicit teaching where the content that is representative of a bio-state of an entity and the content that is generated to represent the bio-state of an entity.  Paragraph 79-81 of the Aronsson reference provides a teaching wherein the content is generated that represent the bio-state of the entity.   Paragraph 79-81 of the Aronson reference teaches that the content is generated that represent the bio-state of the entity.  For example, the citation shows how a content is truncated or extended or increasing/decreasing intensity of certain scene and the removal of certain character in a scene.  
Appllicant’s argument on the rejection on claim 7 have been considered and are considered persuasive.  A new rejection rationale have been applied to claim 7. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715